Citation Nr: 0025667	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed emphysema.  

2.  Entitlement to a compensable evaluation for the service-
connected asbestos-related pleural disease.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs






ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to July 1959 
and January 1964 to December 1965.  He also had additional 
service in the Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the RO.  



REMAND

In a September 1998 decision, the RO granted service 
connection for asbestos-related pleural disease.  The 
disability has been evaluated as noncompensable under 
38 C.F.R. § 4.97 including Diagnostic Code 6899-6833 (using 
provisions for rating asbestosis), effective on February 6, 
1998.   

The veteran contends that his service-connected asbestos-
related pleural disease is severe enough to warrant an 
increased rating.  On his VA Form 9, he asserted that a March 
1999 pulmonary function testing contained evidence indicating 
that his service-connected asbestos-related pleural disease 
should be rated as 30 percent disabling.  

VA records on file include a copy of part of a page of a 
March 1999 Pulmonary Function Report from the VA outpatient 
treatment facility.  It does not contain any other records 
referable to VA treatment for his pulmonary problems.  As VA 
has been put on notice of the existence of treatment records 
pertinent to the issue on appeal, an attempt should be made 
to associate them with the claims file.  Any additional 
ongoing treatment records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

While other private medical treatment records on file do 
provide some medical evidence with regard to the veteran's 
pulmonary complaints, the Board notes that the veteran has 
not been afforded a comprehensive VA examination regarding 
his service-connected pulmonary condition.  Accordingly, the 
veteran should be scheduled for a VA examination.  This 
examination should thoroughly address all of the critical 
elements in evaluating the extent of disability due to the 
veteran's asbestos-related pleural disease according to the 
schedular criteria set forth in the provisions of Diagnostic 
Code 6833.  

The Board notes that veteran's claim of entitlement to an 
increased rating is well grounded in that it is not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim. See 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran's service-connected disorder.  On remand, the veteran 
should be given a VA examination so that the examiner should 
identify pertinent clinical findings in detail and perform 
appropriate pulmonary function testing.  

Turning to the claim of service connection for emphysema, a 
careful review of the record shows that additional private 
and VA medical records may show a relationship between the 
claimed emphysema and the veteran's service-connected 
asbestos-related pleural disease.   Specifically, the veteran 
has reported having treatment by a Daniel J. Kortz, M.D., but 
medical records have not been obtained from this physician.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim that is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
that veteran of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

As competent evidence is required to well ground the 
veteran's claim, additional steps should be taken to inform 
the veteran that he must provide medical evidence to support 
his lay assertions that he has emphysema related his service-
connected asbestos-related pleural disease.  Robinette, 
supra.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for the service-connected 
asbestos-related pleural disease and for 
emphysema, since separation from service.  
The veteran also should be instructed to 
submit all medical evidence which tends 
to support his assertions that he 
currently has disability manifested by 
emphysema as the result of his service-
connected asbestos-related pleural 
disease or due to other disease or injury 
which was incurred in or aggravated by 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a 
comprehensive VA pulmonary examination to 
determine the current severity of the 
service-connected lung disease.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated tests must be conducted, to 
specifically include pulmonary function 
testing, which must address Forced Vital 
Capacity (FVC), Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)), and maximum 
exercise capacity in terms of ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation.  Furthermore, the examiner 
should indicate whether the veteran's 
service-connected disorder is productive 
of cor pulmonale or pulmonary 
hypertension, or requires oxygen therapy.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims.  
All indicated development should be taken 
in this regard.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the claims folder should be 
returned to the Board for further appellate review.  

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to obtain 
additional information concerning the case.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




